Citation Nr: 1042391	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-30 120	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971. 

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied 
entitlement to service connection for GERD and bilateral foot 
problems.

The Veteran testified before the undersigned at a December 2007 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In February 2008, the Board remanded these matters for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran's medical records, including a May 2004 examination 
report from Tri-County Medical, reveal that he has been diagnosed 
as having GERD.  Furthermore, a March 2005 private treatment 
record and an August 2008 VA neurology consultation note indicate 
that he has been diagnosed as having various bilateral foot 
disabilities, namely verrucae right hallux and peroneal 
tendonitis of the left foot.  Thus, current GERD and bilateral 
foot disabilities have been demonstrated.

The Veteran's service treatment records indicate that he reported 
a history of frequent indigestion and stomach, liver, or 
intestinal trouble on an August 1971 report of medical history 
completed for purposes of separation from service.

The Veteran was afforded VA examinations for GERD and a bilateral 
foot disability in November 2004.  As for GERD, the examination 
report did not include an opinion as to its etiology and the 
examination report pertaining to the Veteran's feet did not 
specify whether the Veteran had a current bilateral foot 
disability and therefore did not provide an opinion as to whether 
any bilateral foot disability was related to service.  

In its February 2008 remand, the Board noted that the November 
2004 VA examinations were inadequate because the Veteran's claim 
folder was not available for review by the examiners and no 
opinions were provided as to the etiology of the Veteran's 
claimed disabilities.  The Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for new VA 
examinations to determine the etiology of his GERD and bilateral 
foot disability.

The examiner was instructed to opine as to whether the Veteran's 
GERD and bilateral foot disability began in service or were 
otherwise the result of a disease or injury in service.  With 
regard to the Veteran's claimed bilateral foot disability, the 
examiner was also instructed to opine as to whether any current 
bilateral foot disability was secondary to the Veteran's service-
connected shin splints.  The examiner was advised that a 
rationale for any opinion was to be provided.

The Veteran was afforded new VA examinations for GERD and a 
bilateral foot disability in February and March 2009, 
respectively.  As for GERD, the nurse practitioner who conducted 
the February 2009 VA examination opined that she could not relate 
the disability to service, despite the fact that the evidence 
revealed that the Veteran experienced belly pain for years.  No 
further explanation or reasoning was provided.

With regard to the Veteran's bilateral foot disability, the 
podiatrist who conducted the March 2009 VA examination diagnosed 
the Veteran as having possible peripheral neuropathy.  He opined 
that the Veteran's foot symptoms had an origin outside of his 
feet.  Based on the Veteran's reported history and an examination 
of his feet, no specific injury to the feet could be identified.  
The examiner further opined that if the Veteran truly had 
peripheral neuropathy, such a diagnosis may have explained the 
sensation in his feet.  There did not appear to be any 
biomechanical issues with his feet and any more definitive answer 
as to the etiology of his foot symptoms would likely come from 
the neurology clinic.

The February 2009 VA examination is inadequate because the 
examiner did not provide any explanation or reasoning for her 
opinion that the Veteran's GERD was not related to service, 
despite the fact that he experienced a long history of belly 
pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

The March 2009 VA examination is also inadequate because no 
opinion was provided as to the etiology of the currently 
diagnosed verrucae right hallux and peroneal tendonitis of the 
left foot, either on a direct or secondary basis.  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  Id.
 
Furthermore, the August 2008 VA neurology consultation note 
confirms that the Veteran has been diagnosed as having peripheral 
neuropathy of the lower extremities.  While the examiner who 
conducted the March 2009 VA examination suggested that a more 
definitive opinion as the Veteran's bilateral foot symptoms would 
likely come from the neurology clinic, no further efforts were 
made to afford the Veteran a neurological examination to obtain 
opinions as to whether his foot symptoms were related to 
peripheral neuropathy and, if so, whether the peripheral 
neuropathy was related to service or the service-connected shin 
splints.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the 
duty to assist claimants with developing their claims extends to 
ensuring that testing recommended by VA examiners be conducted).  

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), 
(d) (2010).  The VCAA's duty to assist includes a duty to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The March 2009 VA examination report refers to a February 2009 VA 
neurology consultation note.   The most recent VA treatment 
records in the Veteran's claims file are from the VA Medical 
Center in Boston, Massachusetts (VAMC Boston) and are dated in 
August 2008.  Therefore, it appears that there may be additional 
relevant VA treatment records that have not yet been obtained.  
VA has a duty to obtain these records.  38 U.S.C.A. 5103A(b),(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, service connection is currently in effect for 
bilateral shin splints.  The Veteran has contended that his 
bilateral foot disability may be the result of that disability.  
In essence he has made a claim for service connection on a 
secondary basis.  38 C.F.R. § 3.310 (2010).  The Veteran has not 
been provided specific notice of the information and evidence 
that is necessary to substantiate a claim for entitlement to 
service connection on a secondary basis in accordance with the 
VCAA.   Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should 
be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that provides him with notice as to the 
information and evidence that is required 
to substantiate a claim for secondary 
service connection. 

2.  Obtain all records of the Veteran's 
treatment for GERD and a bilateral foot 
disability from VAMC Boston and any other 
VA facility adequately identified by the 
Veteran from August 2008 to the present.  

3.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
etiology of the current GERD.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the examination report or in an 
addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the current GERD 
had its onset in service, is related to the 
Veteran's in-service GERD symptoms, or is 
otherwise the result of a disease or injury 
in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for an appropriate VA examination or 
examinations to determine the etiology of 
all current bilateral foot disabilities.  
All indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the examination report or in an 
addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the current 
bilateral foot disability had its onset in 
service or is the result of a disease or 
injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current bilateral foot symptoms 
are related to the currently diagnosed 
peripheral neuropathy.  If so, the examiner 
should also opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
peripheral neuropathy had its onset in 
service or is the result of a disease or 
injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current bilateral foot disability and 
peripheral neuropathy were either caused or 
aggravated (made worse) by the Veteran's 
service-connected bilateral shin splints.  
If so, the examiner should quantify the 
amount of the aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


